DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0013, 1st line of the current specification, “the stacking wire would resistor” should be corrected to “the stacking wire wound resistor.”  
	Paragraph 0014, 3rd line, is unclear if applicant intended “plating” or “platting” of the first cap 151 and the second cap 152.
	Paragraph 0028 and/or Table 1 requires reorganization.  “Lot size” and “Lot no.” are missing.  Further, test sample Nos. 7, 8, 9 and 10 are missing. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1 and 10, the term “ceramic rod provided with a resistance value” is vague and indefinite, leaving doubt about the actual and/or the technical meaning to “provided with a resistance value.”
However, claims 4 and 13, respectively, and paragraph 0024 of the current invention, provides a more precise and/or clear technical meaning, i.e. “wherein the ceramic rod provided with a resistance value is a solid ceramic resistance rod, or a ceramic rod of high heat-dissipation, combined with a metal film, a metal oxide film, a carbon film or a glass glaze.”
Further, claims 1 and 10, the term “the ceramic rod provided with a resistance value, the first wire wound resistor and the second wire wound resistor constitute a predetermined circuit connection to enhance anti-surge property”, is vague and ambiguous about the actual meaning and/or the technical meaning of e.g. “constitute a predetermined circuit connection to enhance anti-surge property.” 
However, claims 3, and 12, respectively, and paragraph 0023 of the current invention provides a more precise and/or clear technical meaning, i.e. “wherein the predetermined circuit connection is in parallel, or the first metal wire and the second metal wire are wound inversely to form an inductance-less resistor.”    

Allowable Subject Matter
Claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee, Imai et al., Berkelhamer, Rodrigues, Place, IV, Handcock et al., and Kuo teach wire wound devices.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833